ITEMID: 001-121167
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: FEHÉR AND DOLNÍK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Johannes Silvis;Josep Casadevall;Luis López Guerra;Nona Tsotsoria
TEXT: 1. The applicants belong to the Hungarian minority living in Slovakia and they are currently Hungarian nationals. The applicant in application no. 14927/12, Mr István Fehér (“the first applicant”), was born in 1960 and lives in Komárno. The applicant in application no. 30415/12, Ms Erzsébet Dolník (“the second applicant”), was born in 1940 and lives in Levice. They were represented before the Court by Mr Z. Lomnici, a lawyer practising in Budapest.
3. On 14 November 2011 the first applicant informed the Nitra District Office that he had acquired Hungarian citizenship on 15 September 2011. Referring to Article 5 § 2 of the Constitution, he indicated that he did not wish to give up his Slovak citizenship and wanted to continue living and working in Slovakia as a Slovak citizen respecting the Constitution and the laws of the Slovak Republic.
4. On 22 November 2011 the District Office asked the first applicant to complete and return a notice confirming his loss of Slovak citizenship.
5. On 14 December 2011 he informed the District Office that he was not willing to comply with the above request, as the relevant provisions of the Citizenship Act 1993 were contrary to Article 5 § 2 of the Constitution.
6. On 13 February 2012, in the absence of any reply, the first applicant reiterated his arguments. He also referred to the fact that he had not been formally notified of his loss of Slovak citizenship.
7. On 24 February 2012 the District Office informed the first applicant that the relevant authorities had been notified that he had lost Slovak citizenship on the basis of his letter indicating that he had acquired Hungarian citizenship. He was reminded that his Slovak passport and identity card had become invalid and had to be returned to the authorities. In cases where persons had voluntarily opted for the citizenship of a different State, they lost their Slovak citizenship ex lege. The Slovak authorities were therefore not required to issue a formal certificate to that effect.
8. In a letter the first applicant asked his local authority, the Komárno Municipal Office, why he had not been notified along with the other electors of an upcoming parliamentary election scheduled for 10 March 2012.
9. In its response of 23 February 2012 the Municipal Office informed him that the law obliged it to delete from the electoral register all persons who had lost Slovak citizenship.
10. In a different letter of 23 February 2012 the Municipal Office informed the first applicant that it had been notified by the District Office on 27 December 2011 that he had lost Slovak citizenship. He was advised to address his request for a certificate of his permanent address to the relevant department of the police, who kept a register of foreigners permanently residing in Slovakia.
11. The first applicant’s employer made his continued employment conditional upon his compliance with the statutory obligations imposed on foreigners residing in Slovakia and his adherence to the social security insurance scheme.
12. The first applicant experienced health problems owing to stress resulting from the above.
13. On 25 August 2011 the second applicant informed the Nitra District Office that she had sworn an oath of allegiance and obtained Hungarian citizenship on 18 August 2011. She further declared that she was not renouncing her Slovak citizenship and that she wished to continue living in Slovakia and respecting its laws.
14. On 4 January 2012 the second applicant asked the District Office to issue her with a Slovak citizenship certificate. She reiterated her intention to remain a Slovak national and argued that under the Constitution, no one could be deprived of Slovak citizenship against his or her will.
15. On 16 January 2012 the District Office advised the second applicant that under section 9(1)(b) of the Citizenship Act 1993, persons who had voluntarily acquired a different State’s citizenship automatically lost Slovak citizenship. The District Office therefore issued no certificates in that respect.
16. On 17 February 2012 the second applicant asked her local authority, the Levice Town Office, why she had not been notified along with the other electors of the upcoming parliamentary election.
17. On 20 February 2012 the Town Office informed the second applicant that it had been notified by the District Office that she had lost Slovak citizenship. On that basis, and in accordance with the relevant law, the Town Office had deleted her from the electoral register. She was therefore disallowed from voting in the parliamentary election on 10 March 2012. Her complaint was dismissed as being totally devoid of merit, with reference to the fact that she had lost Slovak citizenship.
18. On 1 March 2012 the second applicant complained to the District Office that she had received no official notification of her loss of Slovak citizenship. She was thereby prevented from seeking redress from the Slovak authorities.
19. On 18 April 2012 the District Office informed the second applicant that, following her letter of 25 August 2011, it had notified the relevant authorities, namely the local authority in which she lived, the police, the tax and customs offices, and the institutions in charge of social and public health insurance, that she had lost Slovak citizenship. The law did not oblige the District Office to issue a certificate confirming loss of citizenship, as it took effect ex lege.
20. The Levice District Police repeatedly informed the second applicant that, following her loss of Slovak citizenship, she was required by law to return her national identity card. She replied that she had received no official notification of her loss of Slovak citizenship and still considered herself to be a Slovak national. She pointed out that a group of members of parliament had initiated proceedings to determine whether the relevant statutory provisions conformed to the guarantees of the Constitution.
21. The police also asked the second applicant to return her Slovak passport, which had become invalid following her loss of Slovak citizenship. Her failure to do so was susceptible of constituting a minor offence, for which a fine up to 33 euros (EUR) might be imposed.
22. The second applicant replied that she considered herself to be a Slovak citizen and therefore saw no reason for returning her identity card and passport.
23. Pursuant to Article 5 § 1, the circumstances under which persons acquire and lose Slovak citizenship are to be stipulated by law.
24. Article 5 § 2 provides than no person may be deprived of Slovak citizenship against his or her will.
25. The Citizenship Act 1993 (Zákon o štátnom občianstve Slovenskej republiky), as amended with effect from 17 July 2010, contains the following relevant provisions.
26. Section 9(1) provides:
“Citizenship of the Slovak Republic may only be lost:
(a) by means of release upon one’s own request;
(b) upon acquiring a foreign State’s citizenship by way of an explicit expression of intent.”
27. Section 9(16) provides that a person loses Slovak citizenship on the same day he or she voluntarily acquires the citizenship of a foreign State by way of an explicit expression of intent such as a request, declaration or any other action directed at acquiring the citizenship of a foreign State.
28. Subsections (17) and (18) of section 9 provide exceptions to the above, namely where a person acquires foreign citizenship (i) by marriage to a foreign national, provided that the person acquires the foreign citizenship during the marriage, or (ii) by birth.
29. Pursuant to section 9(19), persons who lose their Slovak citizenship under section 9(16) are obliged to notify their local district office without delay.
30. Section 9(20) read in conjunction with section 9(14) obliges the relevant district office to notify the following authorities of the person’s loss of Slovak citizenship under section 9(16): the local authority in which the person resides, the police, the tax and customs offices, and the institutions in charge of social and public health insurance.
31. Section 9b(1)(d) provides that a minor offence has been committed if a person fails to comply with the obligation under section 9(19), namely to notify the district office about their loss of Slovak citizenship without delay.
32. Section 9b(2) renders such an offence punishable by a fine of up to EUR 3,319.
33. On 22 September 2011 thirty members of parliament claimed before the Constitutional Court that sections 9(1)b, 9(16), 9(19), 9b(1)(d) and 9b(2) of the Citizenship Act 1993 were contrary to Article 5 §§ 1 and 2 of the Constitution, Article 6 § 1 of the Convention, and Article 11 of the European Convention on Nationality.
34. On 4 July 2012 the Constitutional Court at its plenary session declared the motion admissible.
35. The proceedings on the merits are pending.
36. The European Convention on Nationality (CETS No. 166) entered into force in respect of Slovakia on 1 March 2000. Its relevant provisions read as follows:
1. Each State shall determine under its own law who are its nationals.
2. This law shall be accepted by other States in so far as it is consistent with applicable international conventions, customary international law and the principles of law generally recognised with regard to nationality.
The rules on nationality of each State Party shall be based on the following principles:
(a) everyone has the right to a nationality;
(b) statelessness shall be avoided;
(c) no one shall be arbitrarily deprived of his or her nationality; ...
1. The rules of a State Party on nationality shall not contain distinctions or include any practice which amount to discrimination on the grounds of sex, religion, race, colour or national or ethnic origin. ...
1. A State Party may not provide in its internal law for the loss of its nationality ex lege or at the initiative of the State Party except in the following cases:
(a) voluntary acquisition of another nationality; ...
Each State Party shall ensure that decisions relating to the acquisition, retention, loss, recovery or certification of its nationality contain reasons in writing.
Each State Party shall ensure that decisions relating to the acquisition, retention, loss, recovery or certification of its nationality be open to an administrative or judicial review in conformity with its internal law. ...
The provisions of this Convention shall not limit the right of a State Party to determine in its internal law whether:
(a) its nationals who acquire or possess the nationality of another State retain its nationality or lose it;...”
37. With effect from 26 May 2010 the Hungarian Citizenship Act (Law no. LV of 1993) was amended. Its section 4(3) provides for naturalisation, upon request and on preferential terms, of non-Hungarian nationals with an ascendant of Hungarian nationality or who can plausibly show their Hungarian origins and provide proof of their knowledge of the Hungarian language.
